DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 29-33, the grammatical construction of claim 29 raises indefiniteness issues.  The claim recites an “assembly comprising:” and then recites “An ablation member” and “a plurality of thermal shunt members… ; and” but then recites “the plurality of thermal shunt members.” So the claim reads at least in part “the ablation assembly comprising: … the plurality of thermal shunt members extends.” It is not clear if there are elements or words missing from the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2008/0161791) in view of Geistert (US 6,066,136).
 Regarding claims 21, 26 and 29, Cao discloses an electrode assembly with thermal shunting (figures 7A-B) including an electrode assembly (the distal end of the probe in fig. 7A) with an electrode (22) and thermal shunts at least partially extending through the interior of the electrode assembly (40 together with 46). Narrowly considered, Cao has two thermal shunts with different sizes (40 and 46). But nothing in the claim language prevents the elongated thermal shunt (46) from being arbitrarily divided up into a number of “sub” thermal shunts of different lengths (and thus sizes). For example, a distal end of the elongated thermal shunt can be considered the third thermal shunt, a proximal end of the elongated thermal shunt distal to the radial thermal shunt (40) can be considered a first thermal shunt, and the radial thermal shunt can be considered the second thermal shunt, which together read on the claim language. It is noted that using “one or more” thermal shunts is common in the art (see the Conclusion below) but a rejection on that basis is not made at this time in the interest of simplicity and brevity. Cao does not disclose two electrodes connected by a capacitor which functions as a filter. Geistert discloses a catheter device similar to Cao (figs 1 and 3) with a discrete proximal electrode portion (12) and a discrete distal electrode portion (11) connected by a filtering capacitor (5) which allows RF energy to be applied and tissue to be measured at the same time based on the frequencies filtered by the capacitor (abstract, see discussion associated with fig. 1). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the electrode assembly of Cao with two electrodes connected by a capacitor as taught by Geistert that would allow the electrode assembly to be used to treat and sense tissue at the same time.
Regarding claims 22-25, 27, 28, 30-33, Cao does not disclose the particular material used to construct the thermally conductive tube (that comprise some shunts), and therefore also does not disclose the claimed thermal diffusivity ranges (which are enormous: 1.5 cm2/sec and up). However, Cao does disclose that one of the shunts is made of diamond or diamond like carbon (which is a “carbon-based material,” [0053]), and the shunts themselves must be made of a thermally transmissive material to perform as described ([0059]-[0060]).  Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known material, including diamond or diamond like carbon as taught by Cao, to produce the predictable result of imparting the desired thermal and electrical properties to the shunts. 

 Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,135,009. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the three groups of pending claims omits one or more features from the patented claims. The omitted features do not constitute a patentable distinction over the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of “one or more” thermal shunts, see claim 22 of Island (US 2004/0176823). Regarding a device that has electrodes set into in a heat sink which is cooled by a fluid channel, see figures 2-4 to Paul (US 2009/0171343).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794